IN THE MATTER OF H.W.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-381-CV





IN THE MATTER OF H.W.	APPELLANT





------------



FROM THE 323
RD
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

The trial court adjudicated seventeen-year-old appellant  H.W. delinquent for aggravated sexual assault and placed him on probation.
  In his sole point, appellant claims that the State's petition is fundamentally defective because it fails to allege that appellant acted with the specific intent “to arouse or gratify the sexual desire of any person” when committing aggravated sexual assault. 	The elements of the offense of aggravated sexual assault applicable here are:  a person commits an offense if the person
 (1) intentionally or knowingly (2) causes the mouth of a child under age fourteen (3) to contact the sexual organ of another person, including the actor. 
 
Tex. Penal Code Ann.
 § 22.021(a)(1)(B)(v), (a)(2)(B)
 (Vernon 2003)
.  The specific intent appellant asserts is not a required element of the offense of aggravated sexual assault and need not be alleged.  
Buckner v. State
, 719 S.W.2d 644, 647 (Tex. App.–Fort Worth 1986, pet. ref’d); 
Pierce v. State
, 733 S.W.2d 314, 319 (Tex. App.–Tyler 1987, no pet.). 
 We overrule appellant’s sole point.
  
Having overruled appellant’s point on appeal, we affirm the trial court’s judgment. 











SAM J. DAY

JUSTICE



PANEL A:	CAYCE, C.J.; DAY and GARDNER, JJ.



DELIVERED:  October 9, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.